       Case 4:18-cr-00026-JHM-HBB Document 11 Filed 10/24/18 Page 1 of 4 PageID #: 27


                                                                                                                          FILE D
                                                                                                                 VANES AL. Afl~llSTRGNG, CLERK
AO 98 (Rev. 12/11) Appearance Bond

                                                                                                                          oc, 2 4 2018
                                     UNITED STATES DISTRICT COURT us                                                             , -~__
                                                                      for the                                       DISTAIG I
                                                                                                                    . .                r····
                                                      Westem District of Kentucky
                                                                                                               WEST'N. o,s,:        KENT~kv
                                                                                                                                       d     ''




                   United States of America                               )
                           KARLX·KING                                     )
                                                                          )        Case No. 4 :1Bcr-00026-J HIM
                                                                          )
                             Defendant                                    )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,                         KARLA KING                           (defendant), agree to follow every order ofthis court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail :
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surr,ender to serve a sentence that the court may impose.; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                  'fypeofBond
( X ) ( 1) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of$

(     ) (3) This is a secured bond of$ _ _ _ _ __ _ _ _ _ _ , secured by:

        (      ) (a) $ _ __ _ __ __                    , in cash deposited with the court.

        (      ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims 011 ii - such as a .lien, mortgage, or Joan - and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be fifod of record.

         (     ) (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

Fo,feiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
        Case 4:18-cr-00026-JHM-HBB Document 11 Filed 10/24/18 Page 2 of 4 PageID #: 28


                                                                                                                                     Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                   Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of pe1jmy that:

           ( 1)             all owners of the property securing this appearance bond are included on the bond;
           (2)              the property is not subject to claims, except as described above; and
           (3)              I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                            whik this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all tbe conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)



Daite: -                               '6_
             ~/o'--#--~=:Jtt_,_,/'-'-t.....
                                                                                                  Defe11dfl171'6 ignatw:e




                        Surety/property owner - printed name                            Surety/property owner - signatw:e and date




                        Surety/property owner - printed name                            Surety/property owner - signature and date




                        Surety/property owner - printed name                            Surety/property owner - signatw:e and date




                                                                           CLERK OF COURT


Date:      1(J- at}-)%
Approved.           /          _j ,
Date: ~
       Case 4:18-cr-00026-JHM-HBB Document 11 Filed 10/24/18 Page 3 of 4 PageID #: 29


AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                         Page I of _ _ _ Pages




                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Western District of Kentucky


                    United States of America                             )
                           KAHL/\' JKIING
                                                                         )
                                                                         )        Case No. 4:18cr-00026-JHM
                                                                         )
                              Defendant
                                                                         )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's rekase is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection ofa DNA sampk ifit is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:               U.S . Distnict Court, 423 IFrnde:rica Street, Owe11sboro, KY
                                                                                          Place




      on                                                        1/24/2019 at 11 :45 am, CST
                                                                        Date and Time


       If blank, defendant win be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
       Case 4:18-cr-00026-JHM-HBB Document 11 Filed 10/24/18 Page 4 of 4 PageID #: 30


AO I 99C (Rev. 09/08) Advice of Penalties                                                                      Page         of          Pages

                                              ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fi ne, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i. e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1 ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisomnent for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence i.mposed. I am aware of the penalties and sanctions set forth above.




                                                                                  ZL~.    Defendan.t'sSign';;;o·e



                                                                                                                      1
                                                                                              City and State




                                                    Divections to the United States Marshal

(.j
(
       The defendant is ORDERED released after processing.
     ) The United States marshal is ORDERED to k:eep the defendant in custody until notified lby the clerk or judge that the defendant
       has posted lbond and/or complied with aU other conditions for release. If still in custody, the defendant must lbe produced before
       the appropriate judge at the time and place specified.




                      DISTRIBUTION:         COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
